                                         Case 5:17-cv-00220-LHK Document 1125 Filed 01/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER VACATING IN PART
                                                                                            SEALING ORDER RE HUAWEI
                                  14             v.
                                                                                            Re: Dkt. No. 1100
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          On January 4, 2019, David C. Giardina, appearing on behalf of third party Huawei,

                                  19   represented in open court that Huawei withdraws its request to seal the deposition excerpts of

                                  20   Nanfen (Nancy) Yu. Therefore, the Court vacates the portions of its order at ECF No. 1100 that

                                  21   seal excerpts from the Yu deposition.

                                  22   IT IS SO ORDERED.

                                  23   Dated: January 4, 2019

                                  24                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER VACATING IN PART SEALING ORDER RE HUAWEI
